Citation Nr: 9906132	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-36 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to total disability income payments under 
National Service Life Insurance policy.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 administrative decision 
of a Regional Office and Insurance Center (IC) of the 
Department of Veterans Affairs (VA), which denied the veteran 
payments under total disability income provisions of his 
National Service Life Insurance policy.  The veteran filed a 
timely notice of disagreement regarding this determination, 
initiating this appeal.  

The veteran's claim was first presented to the Board in 
October 1998, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran turned 60 on February 18, 1993.  

2.  The veteran filed an application for total disability 
income payments in April 1995.  


CONCLUSION OF LAW

The veteran having filed an untimely application, total 
disability income payments are not warranted.  38 U.S.C.A. 
§§ 1915, 1917 (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In April 1960, the veteran applied for a total disability 
income rider to his National Service Life Insurance policy; 
this application was accepted by the VA and such a rider was 
added to the veteran's insurance policy that same month.  On 
his insurance application, the veteran identified his birth 
date as February 18, 1933.  

In April 1995, the veteran filed a claim for payments under 
the total disability income provisions of his National 
Service Life Insurance policy.  Although the IC found the 
veteran was totally disabled effective November 1992, it 
determined his application was not timely and denied the 
claim for payments.  The veteran filed a timely notice of 
disagreement, initiating this appeal.  

Effective June 1996, 38 C.F.R. § 8.99, governing total 
disability income riders, was removed from the C.F.R.  

In his VA Form 9 substantive appeal, the veteran argued that 
he didn't miss the claim deadline by much, and various events 
in his life at that time prevented his filing a timely 
application for total disability income payments.  In support 
of his contentions, he submitted medical records which showed 
a variety of diagnoses, including depressive/anxiety 
reaction.  Nevertheless, the IC continued the prior denial 
and forwarded the case to the Board.  

This claim was initially presented to the Board in October 
1998, at which time it was remanded for additional 
evidentiary development.  In response to the Board's remand, 
the IC added a copy of VA Form 9-1667 (November 1958), Total 
Disability Income Provision, to the claims folder.  The claim 
was then returned to the Board.  


Analysis

The veteran seeks benefits payable under a rider attached to 
his National Service Life Insurance policy.  A National 
Service Life Insurance policy is a contract between the 
veteran and the Federal Government which assigns legally 
binding duties and responsibilities to each party.  
38 U.S.C.A. § 1917 (West 1991).  An optional total disability 
income rider attached to a veteran's insurance policy 
provides for monetary payments to veterans who become totally 
disabled for a period of six consecutive months or more 
before their 60th birthday.  38 U.S.C.A. § 1915 (West 1991).  

At the time of the veteran's initial application for benefits 
under the total disability income rider, he was found 
ineligible due to untimeliness of application, pursuant to 
38 C.F.R. § 8.99 (1995).  However, as has been noted above, 
§ 8.99 has subsequently been repealed prior to the final 
adjudication of the veteran's claim.  The United States Court 
of Veterans Appeals (Court) has held that where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version most favorable to the veteran 
will apply.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, § 8.99 no longer governs in the resolution of the 
veteran's claim.  

Nonetheless, National Service Life Insurance policies are 
contracts between the government and the veteran.  See Wolfe 
v. Gober, 11 Vet. App. 1, 2 (1997).  Thus, the veteran and 
the government are contractually bound by the clear terms of 
the policy itself.  

Under the terms of VA Form 9-1667 (November 1958), Total 
Disability Income Provision, the veteran's application for 
total disability income payments must be made within 1 year 
of the provision ceasing to be in effect.  This time limit is 
applicable to the veteran's rider because VA Form 9-1667 
dates to November 1958, prior to his April 1960 application 
for the total disability income rider.  VA Form 9-1667 
clearly states it will be "[a]ttached to and made a part of 
the [total disability income] policy".  These terms are, 
therefore, part of the contract between the government and 
the veteran.  The veteran does not contend otherwise.

In the veteran's case, the total disability income rider 
ceased to be effective on the veteran's 60th birthday, 
February 18, 1993.  Thereafter, the veteran had until 1 year 
hence, February 18, 1994, to file a claim for total 
disability income.  The veteran's claim was filed in April 
1995, more than 1 year past the deadline.  None of these 
facts have been disputed by the veteran.  

Rather, in his substantive appeal, the veteran has argued 
that because he had recently suffered serious health 
problems, he should be given "latitude" regarding the claim 
deadline.  While the Board is sympathetic to the veteran's 
plight, there exists no statutory authority for the Board to 
disregard the clear letter of the law in this case.  The 
Court has held that in a case where the law is dispositive of 
the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  There being no legal exceptions to the total 
disability income claim deadline applicable to the veteran's 
case, the appeal must be denied.  Id.  The Board is beyond 
legal authority to decide otherwise.  


ORDER

Entitlement to total disability income payments under the 
rider provisions of the veteran's National Service Life 
Insurance policy is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

